oO «6 ~S DBD WF & WY bo

10
1]
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 3:16-cv-02043-TSH Document 24 Filed 01/27/20 Page 1 of 2
a a

XAVIER BECERRA

Attorney General of California

GERALD A. ENGLER

Chief Assistant Attorney General

SARALYN M, ANG-OLSON

Senior Assistant Attorney General

VINCENT DICARLO Fr I i. E D

‘Supervising Deputy Attorney General

JENNIFER S. GREGORY, State Bar No. 228593 J

Deputy Attorney General AN 27 2020
2329 Gateway Oaks Drive, Suite 200

SAN y
Sacramento, CA 95833 CLERK Ug pS OON
Telephone: (916) 621-1823 NORTH Distaicr ect COuRr
Fax: (916) 274-2929 LIFORNA

E-mail: Jennifer.Gregory@doj.ca.gov
Attorneys for Plaintiff State of California

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA

 

Case No. C 16-2043 TSH
UNITED STATES OF AMERICA; STATE
OF CALIFORNIA; ex rel. STF, LLC, an STATE OF CALIFORNIA’S
organization, NOTICE OF ELECTION TO DECLINE
INTERVENTION

Plaintiffs,

v. FILED UNDER SEAL
CRESCENDO BIOSCIENCE, INC., a
Delaware corporation; and MYRIAD
GENETICS, INC.,, a Delaware corporation,

Defendants.

 

 

 

Pursuant to the California False Claims Act, Government Code section 12652, subdivision
(c)(6)(B), the STATE OF CALIFORNIA (“California”), by and through its counsel, Xavier
Becerra, Attorney General, and Jennifer S. Gregory, Deputy Attorney General, respectfully
notifies the Court of its decision to decline intervention in the above-captioned action.

Although California declines to intervene, California requests that should either the qui

tam Plaintiff or any of the Defendants propose that this action be dismissed, settled, or otherwise

 

1
STATE OF CALIFORNIA’S NOTICE OF ELECTION TO DECLINE INTERVENTION

 
ee]

Oo -S& SN DA SF Ww

10
ll
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 3:16-cv-02043-TSH Document 24 Filed 01/27/20 Page 2 of 2
- jam,

discontinued, this Court solicit California’s written consent before ruling or granting its approval.

Pursuant to Government Code section 12652(f)(1), California also requests that, should
this case continue, the parties serve copies of all pleadings, motions, and appeals subsequently
filed in this action upon California, and California further reserves the right to order any
deposition transcripts, to intervene in the action for good cause shown at a later date, and/or to
seek the dismissal of the gui tam Plaintiff's action or claims. California also requests that it be
served with all notices of appeal.

Finally, California requests the gui tam Plaintiff's Complaint, any amended Complaints,
this Notice, and the attached proposed Order be unsealed. California also requests that all other
materials in the Court’s file (including, but not limited to, any hearing transcripts, applications for
an extension of time in which to intervene or for any other reason) remain under seal and not be
made public or served on qui tam Plaintiff or Defendants because, in discussing the content and
extent of the California’s investigation, such papers are provided by law to the Court alone for the
sole purpose of evaluating whether the seal and time for making an election to intervene should
be extended.

A proposed Order accompanies this Notice.

Dated: January 24, 2020 Respectfully submitted,

XAVIER BECERRA

 

 

JENNIFER S. GREGORY
Deputy/Attorney Ae U
Attorfeys for Plaintiff State of California

 

2
STATE OF CALIFORNIA’S NOTICE OF ELECTION TO DECLINE INTERVENTION

 
